Citation Nr: 1141201	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  05-32 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether there is new and material evidence to reopen a claim for service connection for a psychiatric disorder other than PTSD, including especially anxiety disorder, not otherwise specified, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran served on active duty from November 1947 to November 1951.

This appeal to the Board of Veterans' Appeals (Board) is from March 2004 and March 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida - which, in relevant part, denied the Veteran's claim for service connection for PTSD.

As reflected in the October 2009 supplemental statement of the case (SSOC), there are recent psychiatric diagnoses other than PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Clemons Court found that, where a Veteran's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.

But other records in the file show prior RO denials, including in May 1971, of claims for an acquired psychiatric disorder other than PTSD.  And those earlier decisions since have become final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.202, 20.302, 20.1103 (2009).  So there first has to be new and material evidence to reopen his claim for this other mental illness - that is, other than PTSD.  38 C.F.R. § 3.156(a).  See also Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

In June 2010, the Board remanded the claim for PTSD to the RO via the Appeals Management Center (AMC) for further development and consideration, also in the process pointing out this need for there to be new and material evidence to reopen his claim for mental illness other than PTSD.

The reasons for remanding the claim for PTSD were to obtain additional information concerning the Veteran's alleged stressors that he believes caused his PTSD, to then try and verify the occurrence of these claimed traumatic events, including by making another attempt to obtain his service personnel records and by forwarding any additional information obtained to the U.S. Army and Joint Services Records Research Center (JSRRC), and then if necessary to have him undergo another VA compensation examination to clarify whether he has consequent PTSD.

To this end, he had another VA compensation examination on remand in September 2010.  And although the examiner determined the Veteran does not meet the diagnostic criteria for PTSD, he concluded the Veteran does have an anxiety disorder, not otherwise specified (NOS), and that it is at least as likely as not his claimed stressor involving significant combat in the infantry and artillery and witnessing casualties during the Korean Conflict is adequate to support this other diagnosis and that his symptoms are related to this claimed stressor.  This claimed stressor in the Korean Conflict, added this VA examiner, is related to the Veteran's fear of hostile military or terrorist activity.  The Board therefore is not only reopening the claim for service connection for this other mental illness, namely, for anxiety disorder NOS, because this evidence is new and material to this claim, but also then granting this claim on its underlying merits in light of this VA compensation examiner's favorable opinion and the liberalizing revisions to 38 C.F.R. § 3.304(f)(3) that took effect as of July 13, 2010, so only about 2 months before that examination and during the pendency of this appeal.  See 75 Fed. Reg. 39843, 39852 (July 13, 2010) & 75 Fed. Reg. 41092 (July 15, 2010).

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The most probative (meaning competent and credible) evidence indicates the Veteran does not have PTSD.

2.  An unappealed May 1971 RO decision denied service connection for a nervous condition on the basis that this then-current psychiatric disorder was not related to the Veteran's military service.

3.  The September 2010 VA compensation examiner since has determined, however, the Veteran's anxiety disorder NOS is indeed related to his military service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  The May 1971 RO decision that denied service connection for a nervous condition is final and binding on the Veteran based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).

3.  But there is new and material evidence since that decision to reopen this claim for mental illness other than PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

4.  This other mental illness, namely, the Veteran's anxiety disorder NOS, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board is required to ensure that VA's duty-to-notify and duty-to-assist obligations have been satisfied under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Since the Board is reopening and granting the claim for service connection for a psychiatric disorder other than PTSD, namely, for an anxiety disorder NOS, a discussion of these duties under the VCAA is not needed for this particular claim, including in terms of apprising the Veteran of the specific reasons this claim was previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) and VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).  And not only is this claim being reopened because there is new and material evidence, but the Board also is then granting this claim on its underlying merits.  So any failure to receive proper notice and assistance concerning this claim, even assuming for the sake of argument this occurred, is ultimately inconsequential and therefore, at most, nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law holding that VCAA notice errors are presumptively prejudicial and indicating, instead, the pleading party bears this burden of proof of showing there is a VCAA notice or assistance error and, moreover, that it is unduly prejudicial, meaning outcome determinative of the claim.  There is no such possibility in this particular instance.

Consider also that, with the exception of eating disorders, which the Veteran does not have, all psychiatric disorders, regardless of their particular diagnosis, are rated under the General Rating Formula for Mental Disorders found at 38 C.F.R. § 4.130.  So this distinction as to whether the Veteran has PTSD versus anxiety disorder NOS as a result of his military service, for all intents and purposes, also is ultimately inconsequential because the rating for his psychiatric disability - and the resultant amount of compensation he receives - is based on the same requirements irrespective of the particular diagnosis.  Therefore, as the Board's decision granting his claim for the anxiety disorder NOS, albeit not also for PTSD, is favorable, there in essence is no need to discuss whether there has been compliance with the notice and duty to assist provisions of the VCAA and the implementing regulations even concerning the claim for PTSD.

This notwithstanding, suffice to say the duty to notify has been satisfied regardless by way of letters to the Veteran dated in December 2003, March 2005, and June 2010.  These letters, especially in combination, properly informed him of the evidence required to substantiate his claim for service connection for PTSD and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  The AMC also has readjudicated this claim since providing all necessary VCAA notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to rectify ("cure") a timing defect in the provision of the notice when it did not precede the initial adjudication of the claim or the notice provided prior to the initial adjudication of the claim was inadequate or incomplete.  See also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) and Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).

None of these letters apprised him of the downstream disability rating and effective date elements of this claim.  But failing to provide this notice is nonprejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As the Board concludes below that the preponderance of the evidence is against this claim for service connection for PTSD, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.  And in any event, as explained, his anxiety disorder NOS - which is being service connected, is evaluated under the very same disability rating criteria.  The effective date also is determined without regards to whether his disability is PTSD or anxiety disorder NOS.  And if he disagrees with the rating and/or effective date eventually assigned for his anxiety disorder NOS, he will then have the opportunity to separately appeal these "downstream" issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) and Fenderson v. West, 12 Vet. App. 119 (1999).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim for service connection for PTSD that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all medical and other records that he and his representative have cited as potentially relevant.  He also has been afforded VA compensation examinations in October 2009 and September 2010, in part, to determine whether he has PTSD.  And only if he did, or does, would it then become necessary to also have an opinion on the likelihood the PTSD is related to his military service  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Since neither report concludes he has PTSD, there is no reason to conduct any further stressor development.  In other words, even if his stressor are verified, the claim would still be denied based on the lack of a diagnosis of PTSD, so no consequent disability (except for, as mentioned, his anxiety disorder NOS).  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  Accordingly, the Board concludes that VA has satisfied its duties to notify and assist the Veteran with his claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Entitlement to Service Connection for PTSD

The Veteran claims that he developed PTSD as a result of his combat experiences during the Korean Conflict.  However, the most probative evidence indicates he does not have PTSD, and that his psychiatric symptoms are due instead to an anxiety disorder NOS, though it, unlike PTSD, is the result of those experiences during his Korean Conflict service.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; 
(2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection for PTSD, in particular, requires:  [1] a current medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), [2] credible supporting evidence that the claimed in-service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).

With respect to this first requirement, a "clear" diagnosis of PTSD is not required.  Rather, the diagnosis, as mentioned, need only be in accordance with § 4.125(a), which simply mandates that, for VA compensation purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  

The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  See Cohen v. Brown, 10 Vet. App. 128, 140-41 (1997).

The evidence necessary to establish the occurrence of a stressor during service, to support this diagnosis, varies depending on whether the Veteran was "engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through military citation or other appropriate evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to that combat, his lay testimony regarding the reported stressors must be accepted as conclusive evidence of their actual occurrence, provided the testimony is found to be satisfactory, e.g., credible and "consistent with the circumstances, conditions, or hardships of such service."  In such cases, no further developmental or corroborative evidence is necessary.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

38 U.S.C.A. § 1154(b), and the implementing VA regulation 38 C.F.R. § 3.304(d) and (f)(2), require that a Veteran have actually participated in combat against an enemy force, meaning participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply if the Veteran only served in a general "combat area" or "combat zone" but did not himself engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  This determination is made on a case-by-case basis.  See also Moran v. Peake,525 F.3d 1157 (Fed. Cir. 2008).


There are exceptions lessening the burden of the amount and type of evidence needed to establish the occurrence of a stressor in service, such as if there was a diagnosis of PTSD during service (38 C.F.R. § 3.304(f)(1)), there was fear of hostile military or terrorist activity (the new subpart (f)(3)), the Veteran was a prisoner of war (POW) (subpart (f)(4)) or the claim is predicated on personal or sexual assault (subpart (f)(5)).

Here, though, regardless of whether the Veteran experienced the claimed stressors in service, his claim for service connection for PTSD ultimately fails because the most probative evidence indicates he does not PTSD, so necessarily does not have this condition as a consequence of these alleged traumatic events, even assuming they occurred.  Indeed, there is no presumption of service connection even for events relating to combat.  That is to say, combat service only serves to satisfy the incurrence element of a service-connection claim - which, here, is insofar as establishing the Veteran experienced the claimed stressor.  However, he still has the evidentiary burden of proof of showing he has the claimed disability and that it is a result of the accepted stressor, so these current disability and nexus elements of his claim still have to be satisfied.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).

Outpatient treatment records from a local Vet Center show the Veteran received a diagnosis of PTSD in March and April 2002.  In Cohen, the Court noted that a diagnosis of PTSD is presumably in accordance with the DSM-IV criteria, both in terms of the adequacy and sufficiency of the stressors claimed.  Consider also, however, that the revisions to 38 C.F.R. § 3.304(f)(3) require that a VA psychiatrist or psychologist, or contract equivalent, confirm the claimed stressor is adequate to support this diagnosis.  And, here, those that diagnosed PTSD were at the local Vet Center, so not a VA psychiatrist or psychologist or contract equivalent.  It also appears the diagnosis was based largely, if not entirely, on the Veteran's statements regarding the claimed events in service.  And even accepting his lay testimony concerning these events as credible or substantiated since seemingly involving combat, so no reason to reject this history out of hand (see Kowalski v. Nicholson, 19 Vet. App. 171 (2005) and Coburn v. Nicholson, 19 Vet. App. 427 (2006)), there does not appear to have been any specific diagnostic or clinical testing, at least expressly indicated.

In contrast, two VA compensation examiners reviewed the claims file for the pertinent medical, service and other history, interviewed the Veteran personally, and performed comprehensive mental status evaluations before concluding that he does not satisfy the diagnostic criteria for PTSD.  The October 2009 VA examination report notes he does not have any psychiatric disorder.  That examiner concluded the Veteran's "mild or transient symptoms do not meet the DSM-IV criteria for a mental disorder."  Under Axis I, that examiner therefore listed "No diagnosis."  Following and as a result of the Board's June 2010 remand of this claim, the Veteran was afforded another VA compensation examination in September 2010 to determine the exact nature and etiology of his psychiatric disorder(s).  But based on a review of the claims file, an in-depth interview with him, and an objective mental status evaluation, this additional examiner agreed the Veteran does not meet the criteria for a diagnosis of PTSD.  Instead, the only Axis I diagnosis was anxiety disorder, NOS.

Since these VA examination reports showing no diagnosis of PTSD were based on a review of the claims file, an interview with the Veteran and, most importantly, actual mental status evaluations, the Board places greater probative value on them than the records from the Vet Center.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").  See also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).

The Board thus finds that the Veteran has not established that he has PTSD, so current disability on account of this condition.  Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" is generally, though not always, interpreted to mean a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The exception to this rule is when the type of condition claimed is readily amenable to even lay diagnosis - such as a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), and disorders of those sorts.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007).  PTSD does not fall within this exception, however, especially since the diagnosis must be in accordance with the DSM-IV criteria.  So this is a medical, not lay, determination.  See 38 C.F.R. § 3.159(a)(1) versus (a)(2).  See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

Therefore, in conclusion, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for PTSD.  And this being the case, the doctrine of reasonable doubt is not for application concerning this claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal of this claim must be denied.

III.  Whether there is New and Material Evidence to Reopen the Claim for Service Connection for a Psychiatric Disorder other than PTSD

The Board must first determine whether there is new and material evidence to reopen this claim because it was previously considered and denied in a May 1971 RO decision.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Indeed, the RO has issued three prior decisions concerning this claim - in March 1962, March 1963, and the May 1971 decision mentioned, each of which denied service connection for a generic "nervous condition."

The evidence of record at the time of that most recent prior denial in May 1971 included the Veteran's service treatment records (STRs), none of which showed any evidence of a chronic psychiatric disorder.  Relatively shortly after service, however, he had been hospitalized at a VA medical center in June 1955 for anxiety state and anxiety reaction manifested by easy excitability and numerous vague complaints.  In an April 1962 report, D.S., M.D., had indicated that he had treated the Veteran for a diagnosis of severe nervousness on June 14, 1952, which was less than one year after his separation from active duty.  Also of record at the time of the May 1971 RO decision was a March 1963 buddy statement from J.J., Jr., in which he explained that he had served with the Veteran from June 1948 until May 1951, during which time the Veteran had had a nervous breakdown in which he "flipped his lid" during combat in Korea.

The Veteran did not appeal the RO's May 1971 decision denying his claim, so that decision is final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  If, however, there is new and material evidence since that decision, this claim must be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.

When a claim to reopen is presented, a two-step analysis is performed.

The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court also held that the regulation does not require the submission of new and material evidence as to each previously unproven element of a claim for a claim to be reopened.  Id.  See also Hodge, 155 F.3d at 1363 (indicating new evidence may be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

If VA determines the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring the duty to assist has been satisfied.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

Since the May 1971 RO decision, the Veteran has undergone a VA examination in September 2010 and in the process received confirmation of the diagnosis of anxiety disorder, NOS - as mentioned, in lieu of PTSD.  But, as importantly, this VA examiner also attributed this anxiety disorder NOS to the Veteran's military service and, in particular, his combat experience in Korea.  This VA examination report is clearly new since it did not exist at the time of the May 1971 RO decision.  It is also material since it relates the Veteran's anxiety disorder NOS to his military service, which was the basis of the RO's prior denial of this claim in May 1971.


Inasmuch as there is new and material evidence, this claim for service connection for a psychiatric disorder other than PTSD is reopened.  Having reopened this claim, the next question is whether the Board is permitted to immediately conduct a de novo review of this claim, rather than remanding this claim to the RO as the Agency of Original Jurisdiction (AOJ) for this initial further consideration.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010) (Generally, where the Board reopens a claim but the RO did not, the case must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from immediate readjudication of the claim).  Since the Board finds below that service connection is warranted for this disability, there is no possibility of prejudice to the Veteran in immediately readjudicating this claim on its underlying merits.  Bernard v. Brown, 4 Vet. App. 384, 386 (1993).

IV.  Entitlement to Service Connection 
for a Psychiatric Disorder other than PTSD

The Board finds that the evidence supports the Veteran's claim of entitlement to service connection for a psychiatric disorder other than PTSD.  His STRs make no reference to mental health related problems or issues, either in the way of a subjective complaint or objective clinical finding such as a pertinent diagnosis.  This includes the report of his November 1951 military separation examination, which notes that a psychiatric evaluation was normal.  But the mere absence of any contemporaneous medical evidence, such as treatment records, while one factor in determining whether he had relevant disability in service, cannot be the sole reason for concluding he did not.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  He is competent to report what occurred in service because his testimony regarding his firsthand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).

There also is other evidence in the file that is at least as competent and credible as this evidence from service indicating his anxiety disorder NOS was incurred in service, in particular, as a result of the especially traumatic events during his tour in Korea during the Korean Conflict.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In an April 1962 report, Dr. D.S. indicated that he had treated the Veteran for a diagnosis of severe nervousness on June 14, 1952, so some 10 years earlier.  And since that diagnosis apparently was rendered less than one year after his separation from active duty in November 1951, it provides probative evidence in support of the claim since it tends to suggest the onset of this nervousness (i.e., anxiety) far more contemporaneous to service.  Also, three years after that initial diagnosis, the Veteran was hospitalized at a VA medical center in June 1955 for anxiety state and anxiety reaction manifested by easy excitability and numerous vague complaints.  So this medical evidence clearly indicates he suffered from an anxiety disorder relatively shortly after his separation from active duty.  

The Veteran continued to be treated for anxiety over the course of the many ensuing years, and the September 2010 VA compensation examiner attributed this diagnosis of anxiety disorder NOS to the Veteran's military service and, in particular, to his combat experience in Korea.  The Veteran therefore has a medical nexus opinion etiologically linking his anxiety disorder NOS to his military service and has established continuity of symptoms associated with this disorder since service to otherwise or alternatively establish this required nexus or link to his service.  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (i.e., permanency) of disease or injury in service and, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

This September 2010 medical nexus opinion from this VA compensation examiner provides compelling evidence in support of this claim since it was based on the Veteran's pertinent medical, service and other history, personal interview, and on findings obtained on objective mental status evaluation.  This VA examiner also sufficiently discussed the underlying rationale, citing the events that had occurred in combat during the Veteran's service in the Korean Conflict as cause for this anxiety disorder NOS, and this is where most of the probative value of an opinion is derived, not from mere review of the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

This VA compensation examiner also confirmed the Veteran had experienced the type of "fear of hostile military or terrorist activity", in response to this stressor, contemplated by the revisions and liberalizing provisions of 38 C.F.R. § 3.304(f)(3), albeit not in relation to PTSD, rather, the anxiety disorder NOS.

The Board also finds that lay statements by the Veteran and a former fellow service member provide additional evidence in support of the claim.  In the March 1963 statement, J.J., Jr., explained that he had served with the Veteran from June 1948 until May 1951, during which time the Veteran had had a nervous breakdown in which he "flipped his lid" during combat in Korea.  The Veteran also has indicated that he has experienced continuous anxiety since service, an allegation he is competent to make, and there is no reason to doubt the credibility of his lay testimony concerning this, so not its ultimate probative value and weight.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

For these reasons and bases, the Board finds that the evidence supports the Veteran's claim of entitlement to service connection for a psychiatric disorder other than PTSD - namely, for anxiety disorder NOS.  This is especially true when resolving all reasonable doubt in his favor concerning any issue material to this determination.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  See, too, Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" etiology or "obvious" etiology).



ORDER

Service connection for PTSD is denied.

But service connection for a psychiatric disorder other than PTSD, namely, for anxiety disorder NOS, is granted. 




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


